PROSPECTUS SUPPLEMENT NO. 18 (To Prospectus dated July 11, 2011) Filed pursuant to Rule424(b)(3) Registration No.333-164935 Bontan Corporation Inc. 46,472,500 Shares of Common Stock This prospectus supplement updates and supplements the prospectus dated July 11, 2011, relating to the resale of up to 46,472,500 shares of our common stock by certain selling stockholders. This prospectus supplement contains updated information regarding compliance with the Ontario Securities Commission through the filing of NI 51-101 reports. The press release on Form 6-k, was filed with the U.S. Securities and Exchange Commission on August 8, 2012. You should read this prospectus supplement in conjunction with the prospectus dated July 11, 2011, including any supplements thereto, which is to be delivered with this prospectus supplement. This prospectus supplement is qualified by reference to the prospectus and any supplements thereto, except to the extent the information in this prospectus supplement supersedes the information contained in the prospectus and any supplements thereto. Our common stock is quoted on the Over-the-Counter (OTC) Bulletin Board under the symbol “BNTNF.” The high and low bid prices for our common stock on the OTC Bulletin Board on August 8, 2012 were US$0.04 and US$0.04 per share respectively. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. Investing in our common shares involves a high degree of risk.See “Risk Factors” beginning on page 7 of the prospectus. Neither the SEC nor any state securities commission has approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. Prospectus Supplement dated August 9, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2012 Commission File Number 0-30314 BONTAN CORPORATION INC (Translation of registrant’s name into English) 47 Avenue Rd., Suite 200, Toronto, Ontario, Canada M5R 2G3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . NEWS RELEASE BONTAN FILES REPORTS UNDER NI 51-101 Toronto, Ontario, August 8, 2012 - Bontan Corporation Inc. (OTCBB: BNTNF) (“Bontan”) reports that, further to its press release of August 7, 2012, it has today filed the following reports under National Instrument 51-101 (Standards of Disclosure for Oil and Gas Activities) for each of the fiscal years ended March 31, 2010 , 2011 and 2012, as a result of a review by Ontario Securities Commission (“OSC”) in their letter of August 3, 2012: Form 51-101F1 – Statement of Reserves Data and Other information and Form 51-101F3 – Report of Management and Directors It is the view of Bontan that the report in Form 51-101F2 is not applicable to Bontan as it had no reserves for the fiscal years 2010 through 2012. During the periods covered by these reports, Bontan was holding an indirect interest in two offshore Israeli licences. Management mistakenly believed that Bontan was not required to file the reports due to its indirect holding. However, management and the Board of directors have accepted the findings of OSC and accordingly corrected the situation by filing the required reports for all these periods. About Bontan Corporation Inc: Bontan Corporation Inc. is an oil and gas exploration company that operates and invests in exploration prospects. Through its subsidiaries, Bontan seeks highly visible opportunities in countries around the globe with a history of natural resource production that offer exciting and attractive propositions. Bontan seeks to minimize risk by bringing in either joint venture, carried or working interest partners, depending on the size and scale of the project. Bontan holds 0.25% ORI on proceeds of production, if any under the two Israeli offshore drilling licenses- Sarah and Myra. For further information, contact Kam Shah, Chief Executive Officer of Bontan, at (416) 929-1806 and for investor relations contact John Robinson at (416) 860-0211. Forward-Looking Statements This news release includes forward-looking statements within the meaning of the U.S. federal and Canadian securities laws. Any such statements reflect Bontan's current views and assumptions about future events and financial performance. Bontan cannot assure that future events or performance will occur. Important risks and factors that could cause actual results or events to differ materially from those indicated in our forward-looking statements, include, but are not limited to: the effect of economic and political developments in Israel and in the Mideast; the risk that the final interpretation of the seismic and other data may show or suggest, or that drilling may ultimately demonstrate, that either or both of the Licenses contain no, or non-commercial amounts of, hydrocarbons; the volatility in commodity prices for crude oil and natural gas; the presence or recoverability of estimated reserves; the potential unreliability or other effects of geological and geophysical analysis and interpretation; government regulation or other action, including the potential change in tax and royalty provisions under active consideration by the Israeli government; potential disruption from terrorist activities or warfare in the region or at the Offshore Israel Project site; general economic conditions; limited market available in Israel for oil and gas that may be found in commercial quantities; other risks generally associated with the exploration and development of international offshore drilling projects in several thousand feet of water; and other risks identified by the press releases and securities filings of the other working interest owners in Israel and other jurisdictions in which such releases and filings are made. Bontan assumes no obligation and expressly disclaims any duty to update the information in this News Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: August 8, 2012 BONTAN CORPORATION INC. By: /s/ Kam Shah Kam Shah Chief Executive Officer
